NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                              IN THE DISTRICT COURT OF APPEAL
                                              OF FLORIDA
                                              SECOND DISTRICT



J.J.P.,                                       )
                                              )
             Appellant,                       )
                                              )
v.                                            )        Case No. 2D15-4869
                                              )
STATE OF FLORIDA,                             )
                                              )
             Appellee.                        )
                                              )

Opinion filed June 9, 2017.

Appeal from the Circuit Court for Charlotte
County; Paul Alessandroni, Acting Circuit
Judge.

Howard L. Dimmig, II, Public Defender,
and Carol J.Y. Wilson, Assistant Public
Defender, Bartow, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Wendy Buffington,
Assistant Attorney General, Tampa, for
Appellee.


CASANUEVA, Judge.

             J.J.P. appeals an order withholding adjudication of delinquency after he

was found to have committed the offense of robbery. We do not find merit in his

argument pertaining to the admissibility of his confession and affirm the order as to the

robbery offense. However, the trial court sentenced J.J.P. to probation and, as J.J.P.
argues and the State correctly concedes, it improperly required J.J.P. to pay

transcription costs as a condition of his probation.

              The trial court ordered him to pay the cost pursuant to section 27.52(6),

Florida Statutes (2015), which does not authorize the imposition of this cost. Section

27.52(6) addresses the duties of a nonindigent parent or legal guardian, but it does not

authorize a cost assessment against the juvenile:

              When the public defender . . . is appointed to represent a
              minor . . . in any proceeding in circuit court or in a criminal
              proceeding in any other court, the parents or the legal
              guardian shall be liable for payment of the fees, charges,
              and costs of the representation even if the person is a minor
              being tried as an adult. Liability for the fees, charges, and
              costs of the representation shall be imposed in the form of a
              lien against the property of the nonindigent parents . . . .

              We therefore reverse that part of the order requiring J.J.P. to pay

transcription costs as a part of his probation and remand for the trial court to strike this

part of the order. On remand, the trial court is also directed to modify that portion of the

probation order prohibiting J.J.P. from having contact with "co-defendants involved in

robbery" and is directed to specify the names of the individuals with whom J.J.P. is

prohibited from being involved.

              Affirmed in part; reversed and remanded.




WALLACE and KHOUZAM, JJ., Concur.




                                             -2-